Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #17/265736, Device Having a Beverage Container Holder And A Beverage Container, filed 2/3/21.  This Final Office Action is in response to applicant's reply dated 9/19/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” in Figure 1 is not pointing to an “interior space” (the leader line does not end within the space). It is unclear if the interior space defined by numeral 6 is the same space defined by numeral “5” as “the inner recess”. Per the Applicant’s explanation, the interior space and the inner recess is the same space, so it is unclear why two separate numerals are necessitated. The Examiner suggests  deleting numeral 6 and amending the specification to remove numeral 6 and make clear that the interior space is the inner recess.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 3 reference characters “21” does not make sense. There is no ellipsoidal “body” located in the lower portion of the beverage container. There is an inner surface that is formed from molding about the ellipsoid paraboloid 22. Once the recess 18 is molded as depicted, an inner surface 19 exists, but there is no ellipsoidal “body”. The Examiner suggests deleting numeral “21”.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 3 show(s) two different figures within the same figure. Each figure is required to have a separate figure number. While the Applicant indicated that Figure 3 was amended to include separate Figure numbers, the replacement sheet still only labeled the drawing as “FIG.3”.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the bevels on the receiving device and the beverage container and interaction therebetween as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Figure 5 appears to have two sets of wave-shaped lines on the lower end thereof, but it is unclear where this structure is located with respect to the beverage container and receiver. As depicted in Figure 4, there are no starting bevels depicted for releasing the magnets. So even if the beverage container has starting bevels on the lower end thereof, as depicted in Figure 6, it is unclear what structure on the receiver would engage with the lower end. Figures 7 and 8 teach schematics, but do not specifically teach where this structure is located on the receiver and beverage container depicted in previous figures. See Response to Arguments.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
-The specification is objected to because on page 9, ln 9, numeral “15” was used to refer to the “arrangement device”, but the arrangement device was already defined as “17”.
-The specification is objected to because throughout the amended specification, reference is made to Figures 3A and 3B, but the drawings only include a Fig 3.
-The specification is objected to because the explanation of numeral 21 is unclear. First an “ellipsoidal” is not a noun, but rather an adjective, so cannot stand on its own. Secondly, like explained above, the recess 18 (an inner surface 19) is formed by molding about elliptical paraboloid 22. After removal from the mold, there is no ellipsoidal body remaining. The Examiner suggests the following amendment to the paragraph beginning on page 8, line 30:
The elliptical paraboloid 22 has, in the sectional depiction of FIG. 3B, parabolic segment-shaped sides 24. The sides 24 are connected to a segment 26 on the upper side 25, and thus form an intersection curve 28, such that the elliptical paraboloid 22 emerges as a rotational body by rotating the intersection curve 28 around the longitudinal central axis 27. If, hypothetically, the resulting elliptical paraboloid 22 is inserted as a three-dimensional body into the lower portion 20 of the beverage container 4 - for example as a negative form - and the beverage container 4 with its inner recess 5 is formed around this elliptical paraboloid 22 as a molded body (for example by means of an extrusion process), a recess 18 is defined in the beverage container 4. The recess 18 of FIG. 3A has an inner surface 19 which corresponds to an outer surface of  the elliptical paraboloid 22 of FIG. 3B. Thus, the arrangement device 17 of the beverage container 4 has at least one surface area 45, as a section outlined in FIG. 3A, which corresponds to a segment of an outer surface of the elliptical paraboloid 22. 






-The specification is objected to because the paragraph beginning on page 9, ln 14, uses numeral 16 as a bottom surface area, but 16 was already used to define a bottom “side”, and the “surface areas” originally disclosed by the application was referring to the surface areas of recess inner surface 19, not the surface area of the bottom side. Additionally, the phrase referring to numeral 21 “and correspond to an outer surface of an ellipsoidal body 21” needs to be deleted. 

-The specification is objected to because in the paragraph beginning on page 11, line 18, it is stated that the starting bevel 52 is “formed by the two profiles 50,51”. It is unclear how one bevel can be formed by profiles on two different elements.













Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 claims that “the starting bevel is arranged substantially orthogonal to a direction of the movement of the beverage container relative to the beverage container holder”. This is new matter as not disclosed in the specification and since the drawings do not provide enough support for the bevels and arrangement thereof. There is no disclosure of the bevels being arranged substantially orthogonal to any movement.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-5, 10-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 3:
-The claim was amended to claim the recess being “defined by a rotational surface formed by rotating one surface area around the longitudinal central axis of the beverage container”. This is unclear since it is not clear what element the “one surface area” is part of. The surface area of the recess itself is not rotated about the longitudinal axis. The specification teaches the recess being formed by molding about an elliptical paraboloid. 

Regarding Claims 5 and 10:
-It is unclear if the phrases “a first magnetic device” and “a second magnetic device” is referring to the same magnetic device of claim 1, or additional magnetic devices.


Regarding Claim 11:
-There is insufficient antecedent basis for “the surface area” since Claim 1 was amended to claim “at least one surface area”.

Regarding Claims 12 and 14:
-It is unclear if the starting bevel of claims 12 and 14 are an additional feature of the invention taught in Figures 1 and 4, or an additional embodiment. Figure 5 appears to have two sets of wave-shaped lines on the lower end thereof, but it is unclear where this structure is located with respect to the receiver. As depicted in Figures 2-6, there are no starting bevels depicted on the receiver for releasing the magnets. So even if the beverage container has starting bevels on the lower end thereof, as depicted in Figure 6, it is unclear what structure on the receiver would engage with the lower end, especially after referring to Figure 5. Figures 7 and 8 teach schematics, but do not specifically teach where this structure is located on the receiver depicted in previous figures. When defining Figure 9, the specification states that the receiving device 15 has a wave-shaped profile 54 “formed on the upper side 53”. Since a full depiction of the receiving device is not depicted in Figure 9, and since various different embodiments have been depicted, it is unclear where the bevel is located with respect to the receiving device. Figure 10 additionally is unhelpful since the structure of both the beverage container and the receiver are different than previous embodiments and the profile is located within the recess of the beverage container. Since the receiver of Figure 10 is rectangular shaped, not ellipsoidal, it could not satisfy the ellipsoidal limitation in Claim 1. Therefore, it is unclear where the bevel is arranged on the receiver. Claim 14 further claims that the starting bevel is “on the receiving device”, but as explained above there is not enough support for this feature.

Regarding Claim 12:
-It is claimed that the arrangement device is formed to be complementary in shape and “area” to the receiving device. This is unclear since the area of the arrangement device is larger than the area of the receiving device. The Examiner suggests the term “contour” instead.
-It is claimed that rotation of the beverage container relative to the receiving device “enlarges a clear distance between the magnetic device and the beverage container”. This is unclear since previously in the claim when the magnetic device is claimed, it is claimed that the magnetic device is provided “on at least one of the receiving device and the arrangement device”. So if the magnetic device is provided on beverage container (on the arrangement device) then this limitation cannot be met.
-It is claimed that the starting bevel is arranged substantially orthogonal to a direction of the movement of the beverage container. Besides being new matter, this is also unclear. The direction of the movement has not been defined so it is unclear if this is referring to an upward movement, downward, angled, or rotational. Additionally, it is not clear what portion of the “bevel” is being referred to as being arranged substantially orthogonal. By viewing Figure 8, the bevel is depicted as having an inclined angle. Regardless if the movement is an up-down movement of placing the beverage container on the receiver, or a rotational movement, it is not clear what portion of the bevel is considered “orthogonal”.

Regarding Claim 14:
-There is no antecedent basis for “the bottom of the beverage container”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 6,305,656 (Wemyss).

Regarding Claim 1, Wemyss teaches an apparatus having a beverage container holder (14; Figure 2) and a beverage container (12), wherein the beverage container holder (14) has a holding device (26 or adhesive) for arranging the beverage container holder (14) on a receptacle (vehicle dashboard; col 6, ln 41-59), and a receiving device (22; Figures 4 and 5) for detachably fixing the beverage container (12) in place; and wherein the beverage container (12) defines an internal recess (48) for receiving a liquid (holds can 52 of liquid), and comprises an arrangement device (34; Figures 4 and 5) formed to be complementary in shape and area to the receiving device (22; col 7, ln 59-col 8, ln 4); and a magnetic device is provided on at least one of the receiving device and the arrangement device for their mutually detachable fixing (ferrous disk 30 provided on the arrangement device (34) and magnet (18) provided on the receiving device (22; col 8, ln 34-47);
wherein the arrangement device (34) of the beverage container (12) extends from a bottom side of the beverage container (at 62) towards the internal recess (Figure 5), and comprises at least one surface area (38; Figure 5) facing towards the receiving device (22), the at least one surface area (38) defines at least a portion of an elliptical paraboloid (as depicted in Figure 5; col 6, ln 18-33 teaching the receiver being frusto-conical but depicted with curved sidewalls, so therefore is an elliptical paraboloid with a flattened top, and col 7, ln 59-col 8, ln 4 teaching the arrangement device 34 having the same size and shape of the receiving device 22).  
	
Regarding Claim 3, as best understood, Wemyss teaches the apparatus according to claim 1, wherein the arrangement device (34) comprises a recess (37) defined by a rotational surface formed by rotating one surface area around a longitudinal central axis of the beverage container (see Figure 2 that teaches a circular symmetrical perimeter of the receiving device (22) and Figure 3 that teaches curved symmetrical inner sidewalls 38).

Regarding Claim 4, as best understood, Wemyss teaches the apparatus according to claim 3, wherein the arrangement device (34) has an area provided with a flattened section (for receiving the ferrous disk 30) on an end area distanced from the bottom side (62; Figures 4 and 5).  

Regarding Claim 5, as best understood, Wemyss teaches the apparatus according to claim 1, wherein the arrangement device (34) has an area for arranging thereon a first magnetic device (Figure 5 showing area for positioning ferrous disk 30 which is a first magnetic device since it interacts with magnet 18 to create a magnetic connection). 
	
Regarding Claim 8, as best understood, Wemyss teaches the apparatus according to claim 1, wherein the receiving device (22) comprises at least one first holding section (left surface of 22; Figure 5) complementary in shape and surface contour to the at least one surface area (38), said first holding section adapted for the positive-locking reception of a section of the at least one surface area of the beverage container (Figure 5; col 7, ln 59-col 8, ln 1). 

Regarding Claim 9, as best understood, Wemyss teaches the apparatus according to claim 8, the receiving device (22; Figure 5) comprises an end area having a second flattened section (where 24 is pointing in Figure 5), said end area disposed a distance from the connecting section (shoulders for receiving 26).
 
Regarding Claim 10, as best understood, Wemyss teaches the apparatus according to claim 5, wherein the receiving device (22) has an area for arranging a second magnetic device (magnet 18; Figure 5). 

Regarding Claim 11, as best understood, Wemyss teaches the apparatus according to claim 9, wherein the receiving device (22) has at least one second holding section (right side of 22; Figure 5) complementary in shape and area to the surface area (of 38), said second holding section formed to receive, in a positive-locking manner, a section of the surface area of the beverage container (Figure 3), and the end area provided with the second flattened section (where 24 is pointing in Figure 5) is between the first holding section (where 22 is pointing) and the second holding section (right end of 22; Figure 5).  
	









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wemyss in view of US 8,317,106 to Black et al. (hereinafter ‘Black’).

Regarding Claim 12, as best understood, Wemyss teaches an apparatus having a beverage container holder (14; Figure 2) and a beverage container (12), wherein the beverage container holder (14) has a holding device (26 or adhesive) for arranging the beverage container holder (14) on a receptacle (vehicle dashboard; col 6, ln 41-59), and a receiving device (22; Figures 4 and 5) for detachably fixing the beverage container (12) in place; and wherein the beverage container (12) defines an internal recess (48) for receiving a liquid (holds can 52 of liquid), and comprises an arrangement device (34; Figures 4 and 5) formed to be complementary in shape and area to the receiving device (22; col 7, ln 59-col 8, ln 4); and a magnetic device is provided on at least one of the receiving device and the arrangement device for their mutually detachable fixing (ferrous disk 30 provided on the arrangement device (34) and magnet (18) provided on the receiving device (22; col 8, ln 34-47); wherein the arrangement device (34) of the beverage container (12) extends from a bottom side of the beverage container (at 62) towards the internal recess (Figure 5), and comprises at least one surface area (38; Figure 5) facing towards the receiving device (22), the at least one surface area (38) defines at least a portion of an ellipsoid (as depicted in Figure 5; col 6, ln 18-33 teaching the receiver being frusto-conical but depicted with curved sidewalls, so therefore is an elliptical paraboloid with a flattened top, which is at least a portion of an ellipsoid, and col 7, ln 59-col 8, ln 4 teaching the arrangement device 34 having the same size and shape of the receiving device 22), and wherein the receiving device (22) and the arrangement device (34) are adapted so that a movement of the beverage container (12) relative to the beverage container holder (14) automatically centers the beverage container on the receiving device by a contact of the arrangement device with the receiving device (col 7, ln 59- col 8, ln 1).   
Wemyss does not specifically teach further comprising a starting bevel on the arrangement device or the receiving device, adapted so that a rotation of the beverage container relative to the receiving device enlarges a clear distance between the magnetic device and the beverage container, and wherein the starting bevel is arranged substantially orthogonal to a direction of the movement of the beverage container relative to the beverage container holder. Wemyss does teach the magnetic attraction being a strong one to break and teaches tilting the beverage container holder to break the connection (col 8, ln 48-60).
However, Black, which is also drawn to a magnetic attachment between a receiving device (20; Figure 2) and a recess (12) of an object (10; Figure 1b; col 8, ln 8-14), further teaches further comprising a starting bevel (see bevels 28, 30, 32, 34, 36, and 40; col 8, ln 37-col 9, ln 27; col 9, ln 47-col 10, ln 3) on the arrangement device or the receiving device, adapted so that a rotation of the object (10) relative to the receiving device (20) enlarges a clear distance between the magnetic device and the object (col 10, ln 11-33), and wherein the starting bevel is arranged substantially orthogonal to a direction of the movement of the beverage container relative to the beverage container holder (this is relative since dependent upon the bevel selected, the specific portion of the bevel, and the direction of movement of the object; additionally this was rejected as new matter).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use bevels as taught by Black on the apparatus of Wemyss in order to require rotation of the beverage container holder with respect to the receiving device as taught by Black, in order to still allow a user to easily and quickly break the magnetic connection as needed, but to avoid accidentally disengaging the beverage container holder from the receiver if the vehicle hits a bump or pothole with enough force that causes the beverage container to tilt.

Regarding Claim 14, as best understood, Wemyss and Black teach the apparatus according to claim 12, and Black further teaches wherein the starting bevel defines a profile (‘surface profiles’), triangular or wave-shaped in section (col 8, ln 37-67 teaching the path of the surface following part of an ellipse with an eccentricity of more than zero, and also teaching that the radii of curvature when one moves across each surface in a direction parallel to the first planar surface 26 vary progressively with a radius of curvature at a centre of the surface being greater than towards an end of the surface, with first 28 and second 30 surfaces being oppositely directed; see Figure 2 clearly depicting 40 as wave-shaped), on the receiving device (20), said profile for positive-locking engagement with a wave-shaped profile in an area of the bottom of the object (col 8, ln 8-14 teaching that the recess 12 of the object is the same shape as the receiving device 20; col 8, ln 15-17 teaching the surface profiles of both the recess 12 and the receiving device cooperating to release the connection; col 10; ln 11-33 teaching attachment and release between the object and the receiving device).  

Regarding Claim 15, as best understood, Wemyss and Black teach the apparatus according to claim 12, and Wemyss further teaches wherein the beverage container (12) comprises a drinking bottle or drinking cup (Figures 1 and 2 depict 12 as a cup that is used to hold a can or additional cup. However since 12 is capable of being used as a drinking cup, the claim language is met).


Claims 1, 3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0147423 (Serpell) in view of US 2011/0147424 to Brown et al. (hereinafter ‘Brown’).

Regarding Claim 1, Serpell teaches an apparatus having a beverage container holder (11; Figure 3) and a beverage container (20), wherein the beverage container holder (11) has a holding device (15) for arranging the beverage container holder (11) on a receptacle (bicycle tube; para [0028],[0029]), and a receiving device (12/13; Figure 3) for detachably fixing the beverage container (20; para [0031]) in place; and wherein the beverage container (20) defines an internal recess for receiving a liquid (inside of 20), and comprises an arrangement device (26/27; Figure 3) formed to be complementary in shape and area to the receiving device (12/13; para [0031],[0034]); wherein the arrangement device (26/27) of the beverage container (20) extends from a bottom side of the beverage container (at 25) towards the internal recess (Figure 3), and comprises at least one surface area (surface area of upper half of 27; Figure 3) facing towards the receiving device (12/13), the at least one surface area (surface area of upper half of 27) defines at least a portion of an elliptical paraboloid (as depicted in Figure 3, the upper half of 27 clearly defining an elliptical paraboloid; para [0034] teaching that portion 13 that will be fitted into chamber 27 is a ‘bulbous head’).  
Serpell does not specifically teach a magnetic device is provided on at least one of the receiving device and the arrangement device for their mutually detachable fixing. Serpell does teach that the locking means may include any structure for mechanically coupling the locating pin to an internal portion of the bottle (para [0031]). Additionally, Brown, which is also drawn to a beverage container holder and beverage container that is mounted to a tube of a bicycle, wherein the beverage container holder comprises a receiving device (3) that is fit within an arrangement device (cavity 10) within the beverage container complementary in shape to the receiving device (para [0024]) further teaches that the sides of the receiver can be wedged into the sides of the cavity (end of para [0033]) and that in addition to the secure fit between the receiver and arrangement device, magnets (8,34) respectively located on the arrangement device (10; para [0021]) and the receiver (3; para [0026]) are additionally used in order to prevent the beverage container from moving upwardly when the beverage container is exposed to forces such as gravitational, vibrational, and shock loading due to motion of the bicycle and/or events such as hitting a pothole or riding over tough terrain (para [0034],[0035]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use magnets on the receiving device and beverage container of Serpell, as taught by Brown, in order to prevent the beverage container of Serpell from moving upwardly off of the receiving device when the bicycle  rides over bumpy terrain or strikes a pothole.
	
Regarding Claim 3, as best understood, Serpell and Brown combined teach the apparatus according to claim 1, and Serpell further teaches wherein the arrangement device (26/27) comprises a recess (upper half of 27) defined by a rotational surface formed by rotating one surface area around a longitudinal central axis of the beverage container (by viewing Figure 3 it is clearly shown that the upper half of 27 has a rotational surface area about the longitudinal axis, and para [0034] further teaches that portion 13 that will be fitted into chamber 27 is a ‘bulbous head’).

Regarding Claim 5, as best understood, Serpell and Brown combined teach the apparatus according to claim 1, and Brown further teaches wherein the arrangement device has an area for arranging thereon a first magnetic device (para [0021] teaching subcavity 12 for magnet 8 in the recess of the beverage container). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use recesses or cavities as taught by Brown, to seat the magnet in the beverage container of Serpell so that the magnet could be flush with the outer surface which allows a secure fit between the surfaces, without the magnets interfering with the fit.
	
Regarding Claim 6, Serpell and Brown combined teach the apparatus according to claim 1, and Serpell further teaches wherein the receiving device (12/13; Figure 3) is distanced from the holding device (15), and a receiving area (space between 15 and 12/13 in Figure 3) is defined between the receiving device and the holding device for receiving a section of the beverage container (as depicted in Figure 3).  

Regarding Claim 7, Serpell and Brown combined teach the apparatus according to claim 1, and Serpell further teaches wherein the receiving device (12/13) is formed integrally with the holding device (15), and a connecting section (14) is disposed between the receiving device (12/13) and the holding device (para [0028] teaching 14 integral with 15, and para [0030] teaching 12 integral with 14).  

Regarding Claim 8, Serpell and Brown combined teach the apparatus according to claim 1, and Serpell further teaches wherein the receiving device (12/13) comprises at least one first holding section (upper left side of 13) complementary in shape and surface contour to the at least one surface area (of upper half of 27), said first holding section adapted for the positive-locking reception of a section of the at least one surface area of the beverage container (para [0030],[0031]). 
 
Regarding Claim 10, as best understood, Serpell and Brown combined teach the apparatus according to claim 5, and Brown further teaches wherein the receiving device has an area for arranging a second magnetic device (para [0026] teaching a magnet cavity 36 in the receiving device for magnet 34). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use recesses or cavities as taught by Brown, to seat the magnet in the receiving device of Serpell so that the magnet could be flush with the outer surface which allow a secure fit between the surfaces without the magnet interfering with the fit.



Claims 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Serpell and Brown, and further in view of Wemyss.

Regarding Claim 4, as best understood, Serpell and Brown combined teach the apparatus according to claim 3, but Serpell does not specifically teach wherein the arrangement device has an area provided with a flattened section on an end area distanced from the bottom side.  However, Wemyss, which is also drawn to a magnetic attachment between a receiving device (14; Figure 2) and a container (12), wherein the container (12) has an arrangement device extending upwardly from a bottom end towards the internal recess of the container and complementary in shape to the receiving device (Figure 4), the arrangement device having at least one surface area (38; Figure 4) that defines at least a portion of an elliptical paraboloid (Figure 2 showing the shape of the receiver 22; Figure 5 showing a cross-section of the arrangement device surface area being a portion of an ellipse (see 38) and col 7, ln 61-col 8, ln 1 teaching corresponding shapes between the receiver and arrangement and the at least one surface area of the arrangement device), further teaches that the arrangement device has an area provided with a flattened section (for receiving the ferrous disk 30) on an end area distanced from the bottom side (60; Figures 4 and 5).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the upper end of 27 of Serpell could be flattened as taught by Wemyss in order to seat the magnet of Brown (who also has a flattened area for seating the magnet) so that the magnet could comprise a bigger surface area than the curved upper end of 27 of Serpell would allow for, resulting in a more secure engagement.
	
Regarding Claim 9, Serpell and Brown combined teach the apparatus according to claim 8, and Serpell further teaches wherein the receiving device (12/13) comprises an end area (upper end of 13), said end area disposed a distance from the connecting section (14).  Serpell does not specifically teach that the end area has a second flattened section. However, Wemyss, which is also drawn to a magnetic attachment between a receiving device (14; Figure 2) and a container (12), wherein the container (12) has an arrangement device extending upwardly from a bottom end towards the internal recess of the container and complementary in shape to the receiving device (Figure 4), the arrangement device having at least one surface area (38; Figure 4) that defines at least a portion of an elliptical paraboloid (Figure 2 showing the shape of the receiver 22; Figure 5 showing a cross-section of the arrangement device surface area being a portion of an ellipse (see 38) and col 7, ln 61-col 8, ln 1 teaching corresponding shapes between the receiver and arrangement and the at least one surface area of the arrangement device), and the receiving device (14) comprising at least one first holding section (where 22 points in Figure 5) complimentary in shape and surface contour to the at least one surface area (38) for positive-locking reception, further teaches that the receiving device (14; Figure 5) comprises an end area having a second flattened section (where 24 is pointing in Figure 5) that retains magnet 18.  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the upper end of 13 of Serpell could be flattened as taught by Wemyss in order to seat the magnet of Brown (who also has a flattened area for seating the magnet) so that the magnet could comprise a bigger surface area than the curved upper end of 13 of Serpell would allow for, resulting in a more secure engagement.

Regarding Claim 11, as best understood, Serpell, Brown, and Wemyss combined teach the apparatus according to claim 9, and Wemyss further teaches wherein the receiving device (14) has at least one second holding section (right side of 14; Figure 5) complementary in shape and area to the surface area (of 38), said second holding section formed to receive, in a positive-locking manner, a section of the surface area of the beverage container (Figure 3), and the end area provided with the second flattened section (where 24 is pointing in Figure 5) is between the first holding section (where 22 is pointing) and the second holding section (right end of 14; Figure 5).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that if the upper end of 13 of Serpell was modified to have a flattened upper end as taught by Wemyss, that the flattened upper end would be located between the curved right and left sides of Serpell, in order to allow a magnet to be retained at an upper end thereof.


Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Serpell and Brown, and further in view of Black.

Regarding Claim 12, as best understood, Serpell teaches an apparatus having a beverage container holder (11; Figure 3) and a beverage container (20), wherein the beverage container holder (11) has a holding device (15) for arranging the beverage container holder (11) on a receptacle (bicycle tube; para [0028],[0029]), and a receiving device (12/13; Figure 3) for detachably fixing the beverage container (20; para [0031]) in place; and wherein the beverage container (20) defines an internal recess for receiving a liquid (inside of 20), and comprises an arrangement device (26/27; Figure 3) formed to be complementary in shape and area to the receiving device (12/13; para [0031],[0034]); wherein the arrangement device (26/27) of the beverage container (20) extends from a bottom side of the beverage container (at 25) towards the internal recess (Figure 3), and comprises at least one surface area (surface area of upper half of 27; Figure 3) facing towards the receiving device (12/13), the at least one surface area (surface area of upper half of 27) defines at least a portion of an ellipsoid (as depicted in Figure 3, the upper half of 27 clearly defining a portion of an ellipsoid; para [0034] teaching that portion 13 that will be fitted into chamber 27 is a ‘bulbous head’), and wherein the receiving device (12/13; Figure 3) and the arrangement device (26/27) are adapted so that a movement of the beverage container (20) relative to the beverage container holder (11) automatically centers the beverage container on the receiving device by a contact of the arrangement device with the receiving device (para [0035]).   
Serpell does not specifically teach a magnetic device is provided on at least one of the receiving device and the arrangement device for their mutually detachable fixing. Serpell does teach that the locking means may include any structure for mechanically coupling the locating pin to an internal portion of the bottle (para [0031]). Additionally, Brown, which is also drawn to a beverage container holder and beverage container that is mounted to a tube of a bicycle, wherein the beverage container holder comprises a receiving device (3) that is fit within an arrangement device (cavity 10) within the beverage container complementary in shape to the receiving device (para [0024]) further teaches that the sides of the receiver can be wedged into the sides of the cavity (end of para [0033]) and that in addition to the secure fit between the receiver and arrangement device, magnets (8,34) respectively located on the arrangement device (10; para [0021]) and the receiver (3; para [0026]) are additionally used in order to prevent the beverage container from moving upwardly when the beverage container is exposed to forces such as gravitational, vibrational, and shock loading due to motion of the bicycle and/or events such as hitting a pothole or riding over tough terrain (para [0034],[0035]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use magnets on the receiving device and beverage container of Serpell, as taught by Brown, in order to prevent the beverage container of Serpell from moving upwardly off of the receiving device when the bicycle  rides over bumpy terrain or strikes a pothole.
Serpell and Brown do not specifically teach further comprising a starting bevel on the arrangement device or the receiving device, adapted so that a rotation of the beverage container relative to the receiving device enlarges a clear distance between the magnetic device and the beverage container, and wherein the starting bevel is arranged substantially orthogonal to a direction of the movement of the beverage container relative to the beverage container holder.
However, Black, which is also drawn to a magnetic attachment between a receiving device (20; Figure 2) and a recess (12) of an object (10; Figure 1b; col 8, ln 8-14), further teaches further comprising a starting bevel (see bevels 28, 30, 32, 34, 36, and 40; col 8, ln 37-col 9, ln 27; col 9, ln 47-col 10, ln 3) on the arrangement device or the receiving device, adapted so that a rotation of the object (10) relative to the receiving device (20) enlarges a clear distance between the magnetic device and the object (col 10, ln 11-33), and wherein the starting bevel is arranged substantially orthogonal to a direction of the movement of the beverage container relative to the beverage container holder (this is relative since dependent upon the bevel selected, the specific portion of the bevel, and the direction of movement of the object; additionally this was rejected as new matter).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that since Serpell and Brown combined teach the importance of retaining the beverage container on the receiving device even when riding over bumpy terrain or potholes, yet the beverage container should be easy for a rider to remove as needed during biking, that then adding starting bevels as taught by Black onto the receiving device and arrangement device of Serpell (as modified by Brown), would allow the beverage container to be securely mounted via both friction fit and magnetic attraction as intended, but then would allow the rider to easily overcome the magnetic attraction by merely rotating the beverage container before lifting it off of the receiving device. 

Regarding Claim 14, as best understood, Serpell, Brown, and Black combined teach the apparatus according to claim 12, and Black further teaches wherein the starting bevel defines a profile (‘surface profiles’), triangular or wave-shaped in section (col 8, ln 37-67 teaching the path of the surface following part of an ellipse with an eccentricity of more than zero, and also teaching that the radii of curvature when one moves across each surface in a direction parallel to the first planar surface 26 vary progressively with a radius of curvature at a centre of the surface being greater than towards an end of the surface, with first 28 and second 30 surfaces being oppositely directed; see Figure 2 clearly depicting 40 as wave-shaped), on the receiving device (20), said profile for positive-locking engagement with a wave-shaped profile in an area of the bottom of the object (col 8, ln 8-14 teaching that the recess 12 of the object is the same shape as the receiving device 20; col 8, ln 15-17 teaching the surface profiles of both the recess 12 and the receiving device cooperating to release the connection; col 10; ln 11-33 teaching attachment and release between the object and the receiving device).  


Regarding Claim 15, as best understood, Serpell, Brown, and Black combined teach the apparatus according to claim 12, and Serpell further teaches wherein the beverage container (20) comprises a drinking bottle (as depicted in Figure 3; abstract) or drinking cup.

	
Response to Arguments

	With respect to the Applicant’s arguments regarding the bevels, the Examiner has fully considered the arguments but they are not persuasive. The Applicant states that consideration of the drawing figures in view of the specification, (and cites page 11, lines 12-17), discloses that profile 51 “is located (but unseen) in Figure 4 just to the left of ball joint “40” and at the lower end of the surface element “41”. In Fig 5, the triangular profile “51” is unseen, but is just to the right of the ball joint “40””. This is not persuasive since first, the specification as cited does not disclose this. Secondly, Figures 4 and 5 do not depict the structure as explained. Actually, Figure 5 depicts two wave-lines directly above the leader line for “44”. This contradicts the explained location by the Applicant, and leads to further confusion as to the location of the profiles in Figures 4-8. Further reference to Figures 9 and 10 as suggested by the Applicant, do not assist in support for the bevels. As stated by the Applicant, Figures 9 and 10 are two alternate embodiments. When defining Figure 9, the specification states that the receiving device 15 has a wave-shaped profile 54 “formed on the upper side 53”. Since a full depiction of the receiving device is not depicted in Figure 9, and since various embodiments of the apparatus have been disclosed, it is unclear where the bevel is located with respect to the receiving device. Figure 10 additionally is unhelpful since the structure of both the beverage container and the receiver are different than previous embodiments and the profile is located within the recess of the cup. The Examiner understands the purpose of the bevels, but there is not enough support in the specification and drawings for providing bevels on the receiver. It is the burden of the Applicant to disclose all structure and relationships of the claimed invention so that one of skill in the art could make and use the invention as claimed. The person of skill in the art cannot assume the intended structure/location of the structure. 

With respect to the Applicant’s arguments regarding the 102 rejection: The argument is persuasive and has been withdrawn.

With respect to the Applicant’s argument regarding Serpell’s Figure 3:  The Applicant argues that Serpell’s Figure 3 has an ambiguous appearance and does not unambiguously disclose alone the existence of at least one surface area defining an ellipsoid. The Examiner has fully considered this and it is not persuasive. First, the Applicant has not explained what is ambiguous in Figure 3. Figure 3 teaches the upper half of element 27 having an elliptical cross-section. Figure 3 additionally shows the frusto-conical entry at 25 that tapers inwardly, and the upper end of the receiving device 12/13 entering into the bottle for locking into 27. Para [0034] further teaches that portion 13 that will be fitted into chamber 27 is a ‘bulbous head’. Therefore, Serpell adequately teaches at least one surface area defining at least a portion of an elliptical paraboloid.

With respect to the Applicant’s argument that one of skill in the art would have absolutely no reason to use a parabolic cross-section for Serpell’s chamber 27: The Applicant argues that using a parabolic cross-section would cause an ever widening opening of the chamber and that Serpell does not teach “the arrangement device extending from a bottom side of the beverage container towards the internal recess, and comprises at least one surface area facing towards the receiving device, the at least one surface area defines at least a portion of an elliptical paraboloid”. The Examiner has fully considered this but it is not persuasive. The arrangement device (26/27; Figure 3) of Serpell is shown extending from a bottom side of the beverage container (at opening 25) towards the internal recess (as shown in Figure 3), and comprises at least one surface area facing towards the receiving device (all of the surface areas of 26/27 face towards the receiving device but in the Examiner’s rejection based on the amended claims, the at least one surface area being referred to is the surface area of the upper half of 27), the at least one surface area (surface area of upper half of 27) defines at least a portion of an elliptical paraboloid. Therefore, Serpell meets the claim language with respect to the elliptical paraboloid.

Any remaining arguments are either moot due to Applicant’s amendment, or moot due to new grounds of rejection necessitated by the Applicant’s amendments.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632